     Case 2:15-cv-00531-RFB-EJY Document 481 Filed 08/10/21 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4   NEWMARK GROUP, INC., G&E                                   Case No. 2:15-cv-00531-RFB-EJY
     ACQUISITION COMPANY, LLC, and BGC
 5   REAL ESTATE OF NEVADA, LLC,
 6                    Plaintiffs,
 7          v.                                                               ORDER

 8   AVISON YOUNG (CANADA) INC.;
     AVISON YOUNG (USA) INC.; AVISON
 9   YOUNG-NEVADA, LLC, MARK ROSE,
     THE NEVADA COMMERCIAL GROUP,
10   JOHN PINJUV, and JOSEPH KUPIEC; DOES
     1 through 5; and ROE BUSINESS ENTITIES
11   6 through 10,
12                    Defendants.
13

14          This Order is in furtherance of the Court’s hearing held and Order issued on July 28, 2021,
15   regarding in camera review of documents from the Mark Rose G&E Folder. The Court has reviewed
16   the documents submitted in camera and issues this Order setting the go-forward process.
17          1.         The Court will return to Defense counsel, by password protected email, the
18   documents the Court has identified and recommends for production. The documents include
19   InCamera00000140, 147, 150, 152, 153, 154, 155, 157, 158, 162, 163, 164, 165, 166, 167, 176, 177,
20   and 800-882.
21          2.        Defendants shall have seven (7) court days following the date of this Order to review
22   the Court’s recommendations.
23          3.        If Defendants have no objections to the Court’s recommendations, Defendants shall
24   produce the additional documents to Plaintiffs no later than fifteen (15) court days following the date
25   of this Order.
26          4.        If Defendants object to some or all of the Court’s recommendations, Defense counsel
27   shall file a motion seeking reconsideration of the Courts recommendations. An unredacted copy of
28   the motion may be filed under seal. The motion shall be filed no later than thirty (30) court days
                                                       1
     Case 2:15-cv-00531-RFB-EJY Document 481 Filed 08/10/21 Page 2 of 2




 1   following the date of this Order. Defendants shall simultaneously file a redacted copy of their

 2   motion, together with a log identifying the basis for Defendants’ objections to the Court’s

 3   recommendations. The redacted motion and log shall be served on Plaintiffs. The log shall provide

 4   sufficient information so that Plaintiffs may determine whether to challenge any of the objections

 5   raised. The normal briefing schedule shall apply to the opposition and reply.

 6          5.      The Court will promptly set a hearing or issue a written order once the motion is fully

 7   briefed. The due date to any Objection shall follow from the Court’s ruling on the motion.

 8

 9          DATED this 10th day of August, 2021.

10

11

12                                                ELAYNA J. YOUCHAH
                                                  UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                      2
